Citation Nr: 0501682	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  99-15 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bicipital 
tenosynovitis of the right shoulder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, in pertinent part, denied service 
connection for bicipital tenosynovitis of the right shoulder, 
a low back disorder, and a neck disorder.

The issues of service connection for a low back disorder and 
a neck disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claim 
and obtained all relevant evidence designated by the veteran.

2.  The veteran was repeatedly diagnosed with bicipital 
tenosynovitis of the right shoulder during service.  

3.  VA examinations in March 1999 and March 2004 revealed 
that the veteran continues to have right shoulder symptoms 
and tenderness to palpation in the right shoulder upon 
objective examination; following the latter evaluation, the 
clinician opined that the veteran's current bicipital 
tenosynovitis of the right shoulder is service related.  




CONCLUSION OF LAW

Service connection for bicipital tenosynovitis of the right 
shoulder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2003); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003.  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2003); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Background

The veteran first sought treatment for right shoulder pain of 
two months duration in August 1977.  He was repeatedly 
treated for right shoulder pain throughout the remainder of 
his time in service and he was diagnosed with bicipital 
tenosynovitis.  Treatment consisted of cortisone injections 
and physical therapy.  His April 1981 separation examination 
revealed that upon clinical examination, the veteran had 
right shoulder pain upon palpation, which was attributed to 
bicipital tendonitis.  

The veteran has stated that he has not sought treatment since 
service for his right shoulder disability other than self-
medication as necessary.  He has submitted several lay 
statements from family members regarding the veteran's 
complaints of in service and post-service pain, as well as 
his self-medication since service.  

A March 1999 VA examination revealed tenderness to palpation 
over the bicipital tendon area.  However, there was no 
limitation of motion.  In March 2004, the same clinician re-
examined the veteran.  Once again, he noted tenderness 
generalized in nature over the right shoulder.  The 
examination was otherwise within normal limits.  He stated 
that the veteran's "present day bicipital tenosynovitis of 
the right shoulder is service related."  The clinician added 
that the results of past imaging studies showed no evidence 
of a disability, and that as a result, there is no "ratable 
disability".  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence. See also, 38 C.F.R. § 3.102 (2002).  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied. See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Analysis 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The service medical records reflect that the veteran was 
frequently treated for right shoulder pain and that on 
numerous occasions, he was diagnosed with bicipital 
tenosynovitis of the right shoulder.  His right shoulder pain 
began in approximately June 1977 and was still present during 
his separation examination in April 1981.  

The veteran has stated that he has continued to self-medicate 
in the form of over the counter painkillers.  He has 
submitted lay statements that substantiate his argument.  Lay 
evidence, though not probative to the issue of a medical 
diagnosis, is probative to the issue of continuity of 
symptomatology.  Id.

Post service medical evidence consists of two VA examinations 
conducted in March 1999 and March 2004.  The same clinician 
conducted both examinations, and on each occasion, he noted 
objective evidence of tenderness to palpation over the 
bicipital tendon area.  He stated that the veteran's 
"present day bicipital tenosynovitis of the right shoulder 
is service related."

The Board recognizes that the remainder of the examination 
was within normal limits, and that the clinician stated that 
he could find no ratable disability.  (Emphasis added.)  The 
question of whether, under the applicable rating criteria, 
the veteran's disability may or may not meet the criteria for 
a compensable rating is not before the Board; the RO will 
address this matter pursuant to the Board's grant of service 
connection.  As to the question of whether there is a current 
disability, however, the preponderance of the evidence 
supports such a finding.  The veteran suffered from bicipital 
tenosynovitis of the right shoulder while in service, he 
continues to suffer symptoms, there is at least one recent 
abnormal objective finding (tenderness) indicative of right 
shoulder disability, and following the most recent VA 
examination, the examining clinician opined that the 
veteran's present day bicipital tenosynovitis of the right 
shoulder was linked to events or findings recorded during 
service.  

Since the veteran was diagnosed with bicipital tenosynovitis 
of the right shoulder while in service, he was subsequently 
diagnosed with it post-service, and the VA clinician has 
provided the requisite nexus opinion, notwithstanding the 
observation of "no ratable disability", the Board finds 
that with application of the doctrine of reasonable doubt, 
service connection for bicipital tenosynovitis of the right 
shoulder is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303.


ORDER

Service connection for bicipital tenosynovitis of the right 
shoulder is granted.





REMAND

As noted above, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  The VCAA redefined VA's obligations 
with respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b)(c) (2003).  

With regard to the issues of service connection for low back 
and neck disabilities, while the RO included 38 C.F.R. 
§ 3.159 in its statement of the case, all of the duties to 
notify the veteran under VCAA have not been met, to include 
being informed of the evidence that VA would obtain on his 
behalf, and the evidence that the veteran is responsible for 
furnishing himself.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (the VA's duties include providing a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim and a description of which 
portion of that evidence (if any) was to be provided by the 
veteran and which portion the VA would attempt to obtain on 
his behalf).

The RO must assure compliance with the requirements of the 
Veteran Claims assistance Act (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2003).  In 
order to comply under the VCAA, the veteran must be notified 
as to what he must show to prevail in these claims, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claims of 
entitlement to service connection for low 
back and neck disorders, of the impact of 
the notification requirements on the 
claims.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
for service connection for a low back 
disorder and a neck disorder, with 
consideration of all of the evidence 
obtained since the issuance of a 
supplemental statement of the case in 
April 2004.

4.  If any part of the RO's decision is 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case, which 
must contain notice of all relevant 
action taken on the claim(s), to include 
a summary of all of the evidence added to 
the record since the April 2004 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs


